Citation Nr: 1107100	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  08-09 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
arthritis, right knee.

2.  Entitlement to a rating in excess of 10 percent for reactive 
synovitis with chondromalacia, left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to March 1979, 
from August 1981 to July 1983, and from August 1984 to May 1990.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  The Veteran was afforded a Board hearing in October 
2009.  A copy of the hearing transcript has been associated with 
the record.  The Veteran's claims were remanded by the Board for 
further development in January 2010.


FINDINGS OF FACT

1.  The Veteran's service-connected arthritis, right knee, is 
manifested by limitation of motion from 0 to 110 degrees, with 
pain on repetitive motion.  However, there was no additional 
limitation following repetition.  

2.  The Veteran's service-connected synovitis with 
chondromalacia, left knee, is manifested by limitation of motion 
from 10 to 90 degrees, with pain on motion and after repetition.  
However, there was no additional limitation following repetition.

3.  Objective range of motion testing did not demonstrate flexion 
limited to 60 degrees or less, nor was extension limited by 15 
degrees, bilaterally.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for 
arthritis of the right knee, have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5010, 5260, 5261 (2010).

2.  The criteria for an evaluation in excess of 10 percent for 
reactive synovitis with chondromalacia, left knee, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5260, 5261 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all of the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations enacted 
under the Veterans Claims Assistance Act of 2000 (VCAA) require 
VA to notify claimants and their representatives of any 
information that is necessary to substantiate a claim for 
benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) 
(2010).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request that 
the claimant provide any evidence in his possession that pertains 
to the claim.  

In this case, VA has met all statutory and regulatory notice and 
duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2010).  A letter dated in July 2007, 
issued prior to the initial adjudication of his claims, informed 
the Veteran of the information necessary to substantiate his 
claims.  He was also informed of the evidence VA would seek on 
his behalf and the evidence he was expected to provide.  See 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); 
Quartuccio, at 187.  This letter also informed him of the 
information necessary to establish an effective date or 
disability rating.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board is aware of the Court's recent decision in Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008) (holding that for an 
increased- compensation claim, section § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life).  However, the Court's 
decision in Vazquez-Flores was recently vacated by the United 
States Court of Appeals for the Federal Circuit.  See Vazquez-
Flores v. Shinseki, 580 F. 3d. 1270 (Fed. Cir. 2009). 

Further, the claimant's service treatment records and pertinent 
post-service medical records have been obtained, to the extent 
available.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).  
As such, there is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available and 
not part of the claims file.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  Pursuant to a January 2010 
Board remand, the Veteran was afforded a VA examination to assess 
the current severity of his service-connected right knee 
disabilities in June 2010.  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination 
obtained in this case is adequate, as the examination report is 
predicated on a reading of pertinent medical records and provided 
findings relevant to the applicable rating criteria.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination with respect to the issues 
on appeal has been met.  See 38 C.F.R. § 3.159(c) (4) (2010).  
The VA examination report is thorough and consistent with 
applicable rating criteria.  The examination noted above is 
therefore adequate upon which to base a decision.  Further, the 
duty to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).



II. Increased Ratings

Disability evaluations are based upon the average impairment of 
earning capacity as contemplated by the schedule for rating 
disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2010).  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (2002).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of disability.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which 
a reasonable doubt arises as to the appropriate degree of 
disability to be assigned, such doubt shall be resolved in favor 
of the Veteran.  See 38 C.F.R. § 4.3 (2010). 

VA must assess the level of disability from the date of initial 
application for service connection and determine whether the 
level of disability warrants the assignment of different 
disability ratings at different times over the life of the claim, 
a practice known as a "staged rating."  See Fenderson v. West, 
12 Vet. App 119 (1999).  The Court has also held that staged 
ratings are appropriate for an increased rating claim when the 
factual findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The relevant temporal focus for adjudicating an 
increased rating claim is on the evidence concerning the state of 
the disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.  Id.  In this 
case, the evidence of record does not establish additional, 
distinct time periods where the Veteran's service-connected 
disabilities resulted in symptoms that would warrant staged 
ratings.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all disability 
ratings are then combined in accordance with    38 C.F.R. § 4.25 
(2010).  However, the evaluation of the same "disability" or 
the same "manifestations" under various diagnoses is not 
allowed.  See 38 C.F.R. § 4.14.  A claimant may not be 
compensated twice for the same symptomatology as "such a result 
would overcompensate the claimant for the actual impairment of 
his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993) (interpreting 38 U.S.C.A. § 1155).  This would result in 
pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  
However, if a Veteran has separate and distinct manifestations 
attributable to the same injury, they should be compensated under 
different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 
259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

Assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case," Butts v. Brown, 5 
Vet. App. 532, 538 (1993), and one Diagnostic Code may be more 
appropriate than another based on such factors as an individual's 
relevant medical history, the current diagnosis, and demonstrated 
symptomatology.  Any change in Diagnostic Code by a VA 
adjudicator must, however, be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 
4.7 (2010).  

When determining the severity of musculoskeletal disabilities 
such as the ones at issue, which are at least partly rated on the 
basis of range of motion, VA must also consider the extent the 
Veteran may have additional functional impairment above and 
beyond the limitation of motion objectively demonstrated due to 
the extent of pain/painful motion, limited or excess movement, 
weakness, incoordination, and premature/excess fatigability, 
etc., particularly during times when his symptoms "flare up," 
such as during prolonged use, and assuming these factors are not 
already contemplated in the governing rating criteria.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995),  see also 38 C.F.R. §§ 
4.40, 4.45 (2010).

In the present case, the Veteran is currently service-connected 
for arthritis, right knee, evaluated as 10 percent disabling 
pursuant to Diagnostic Code 5261, and for reactive synovitis with 
chondromalacia, left knee, evaluated as 10 percent disabling 
pursuant to Diagnostic Codes 5010-5261 (hyphenated diagnostic 
codes are used when a rating under one diagnostic code requires 
use of an additional diagnostic code to identify the basis for 
the evaluation assigned; the additional code is shown after the 
hyphen).  Rating by analogy is appropriate for an unlisted 
condition where a closely related condition, which approximates 
the anatomical localization, symptomatology, and functional 
impairment, is available. 38 C.F.R. § 4.20 (2010).  

Arthritis shown by X-ray studies is rated based on limitation of 
motion of the affected joint.  When limitation of motion would be 
noncompensable under a limitation-of-motion code, but there is at 
least some limitation of motion, a 10 percent rating may be 
assigned for each major joint so affected.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  The criteria for rating traumatic 
arthritis under this code directs that the evaluation of 
arthritis be conducted under Diagnostic Code 5003, which states 
that degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  When, however, the 
limitation of motion is noncompensable under the appropriate 
codes, a rating of 10 percent may be applied to each such major 
joint or group of minor joints affected by limitation of motion.  
The limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory evidence 
of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  In 
the absence of limitation of motion, X-ray evidence of arthritis 
involving two or more major joints or two or more minor joint 
groups, will warrant a rating of 10 percent; in the absence of 
limitation of motion, X-ray evidence of arthritis involving two 
or more major joint groups with occasional incapacitating 
exacerbations will warrant a 20 percent rating.  The above 
ratings are to be combined, not added under Diagnostic Code 5003.  
38 C.F.R. § 4.71a, Diagnostic Code 5010, Note 1.

With respect to limitation of motion, normal range of knee motion 
is 140 degrees of flexion and zero degrees of extension.  See 38 
C.F.R. § 4.71, Plate II (2010).  

Limitation of motion of the knee is contemplated in 38 C.F.R. § 
4.71a, Diagnostic Codes 5260 and 5261 (2010).  Diagnostic Code 
5260 is applicable when the evidence demonstrates limitation of 
flexion.  Diagnostic Code 5260 provides for a 10 percent 
evaluation when flexion is limited to 45 degrees.  A 20 percent 
evaluation is warranted where flexion is limited to 30 degrees.  
A 30 percent evaluation may be assigned where flexion is limited 
to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2010).  

Diagnostic Code 5261 provides for a 10 percent evaluation when 
extension is limited to 10 degrees.  A 20 percent evaluation is 
warranted where extension is limited to 15 degrees.  A 30 percent 
evaluation may be assigned where the evidence shows extension 
limited to 20 degrees.  For a 40 percent evaluation, extension 
must be limited to 30 degrees.  And finally, where extension is 
limited to 45 degrees, a 50 percent evaluation may be assigned.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2010).

Separate ratings under Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg) may be assigned for disability of the same 
joint.  See VAOPGCPREC 9-04 (September 17, 2004), published at 69 
Fed. Reg. 59,990 (2004).  Specifically, where a Veteran has both 
a limitation of flexion and a limitation of extension of the same 
leg, the limitations must be rated separately to adequately 
compensate for functional loss associated with injury to the leg.  
See Id.

With respect to instability, Diagnostic Code 5257 provides for a 
10 percent evaluation where there is mild recurrent subluxation 
or lateral instability, a 20 percent evaluation where there is 
moderate recurrent subluxation or lateral instability, and a 30 
percent evaluation where there is severe recurrent subluxation or 
lateral instability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2010).  

The Board notes that the rating schedule does not define the 
terms "mild," "moderate," or "severe."  Therefore, when 
rating laxity under Diagnostic Code 5257, the Board must evaluate 
the evidence of record and reach a decision that is equitable and 
just.  See 38 C.F.R. § 4.6 (2010)

A QTC (VA contract) examination, conducted in August 2007, 
revealed that the Veteran complained of weakness, stiffness, and 
swelling of the bilateral knees.  He did not experience heat, 
redness, giving way, lack of endurance, locking, fatigability, or 
dislocation of the right knee.  For each knee, pain was constant, 
and the pain traveled to the back.  The Veteran noted that 
neither knee disability caused incapacitation.  On examination, 
neither knee showed signs of edema, effusion, weakness, 
tenderness, redness, heat, subluxation, or guarding of movement.  
Crepitus was demonstrated in each knee, though genu recurvatum 
was not present, bilaterally.  

Range of motion in the right knee was from 0 to 140 degrees (with 
pain at 0 degrees of extension), and the left knee was from 0 to 
120 degrees (with pain at 0 degrees of extension and 120 degrees 
of flexion).  The examiner noted that the joint function, 
bilaterally, was additionally limited by pain following 
repetitive use.  The degree to which joint function was limited, 
if different from documented range of motion testing, was not 
stated.  However, joint function was not limited, bilaterally, 
following repetitive use by fatigue, weakness, lack of endurance, 
or incoordination.  All stability testing, bilaterally, was 
within normal limits.

Left knee x-ray findings were within normal limits, though right 
knee findings were not reported.  Each diagnosis was continued, 
based upon subjective pain and an abnormal examination, 
bilaterally.  See QTC examination report, August 2007.

An April 2009, the Veteran underwent left knee arthroplasty with 
patellar chondroplasty.  A VA surgery reported diagnosed the 
Veteran with degenerative chondral changes of the entire left 
patella, as well as with reactive synovitis.

Following a January 2010 Board remand, the Veteran was afforded 
an additional examination in June 2010.  At that time, crepitus 
was noted, bilaterally, as was tenderness and guarding of 
movement.  The Veteran reported that the left knee was painful, 
would give way, and demonstrated stiffness, weakness, decreased 
joint speed, swelling, and locking.  Bilaterally, the Veteran did 
not report incapacitating episodes, there was no instability on 
objective testing, no meniscus abnormality, no inflammatory 
arthritis, and no ankylosis.  Flexion of the right knee was from 
0 to 110 degrees, with pain on repetitive motion.  Flexion of the 
left knee was from 10 to 90 degrees, with extension limited to 10 
degrees, with pain on motion and after repetition.  However, 
there was no additional limitation following repetition, 
bilaterally.

X-ray evidence revealed a minimal periarticular spur formation at 
the lower border of the right patella, irregularity of the 
articular surface of the right femoral condyle and narrowing of 
the joint space of the lateral compartment, bilaterally, from 
degenerative change.  The examiner diagnosed the Veteran with 
mild degenerative change of the knee joints, bilaterally.  See VA 
examination report, June 2010.

The Board has also reviewed the Veteran's VA outpatient treatment 
records that show treatment for his bilateral knee disabilities.  
However, the records do not contain sufficient evidence to 
demonstrate a severity of the Veteran's bilateral knee 
disabilities beyond that which has been reported in the VA 
examination reports of record.

After careful review of the record, the Board finds that the 
medical evidence of record does not support a rating in excess of 
10 percent for arthritis, right knee, or for reactive synovitis 
with chondromalacia, left knee, pursuant to Diagnostic Codes 5010 
and 5261.  Here, some limitation of motion has been demonstrated 
on objective testing, bilaterally (limitation of flexion to 110 
degrees in the right knee, and limitation of flexion to 90 
degrees and extension to 10 degrees in the left).  As such, a 
higher rating under Diagnostic Code 5010 is not warranted for the 
Veteran's right knee disability.  

Further, the Veteran's representative contended in a January 2011 
statement that an additional 10 percent rating is warranted for 
arthritis, left knee.  As noted above, when limitation of motion 
would be noncompensable under a limitation-of-motion code, but 
there is at least some limitation of motion, a 10 percent rating 
may be assigned for each major joint so affected.  38 C.F.R. § 
4.71a, Diagnostic Code 5010.  Here, the RO granted a 10 percent 
rating for the Veteran's left knee disability in April 2005 
pursuant to Diagnostic Code 5261 for limitation of extension.  
Therefore, an additional 10 percent rating for arthritis is not 
appropriate for the left knee, as the Veteran's loss of motion in 
that knee is compensable, and currently rated pursuant to 
Diagnostic Code 5261.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5010.  Therefore, an additional evaluation of 10 percent pursuant 
to Diagnostic Code 5010, is not warranted at this time.

With respect to range of motion, while the June 2010 VA 
examination report noted slight limitation of flexion, 
bilaterally, flexion limited to 60 degrees or less has not been 
demonstrated on objective testing for either knee.  As such, an 
additional, compensable rating, bilaterally, is not warranted for 
limitation of flexion pursuant to Diagnostic Code 5260.  Further, 
during each examination, extension was to 0 degrees for the right 
knee.  During the most recent VA examination, extension was 
limited by 10 degrees for the left knee.  However, as neither 
knee demonstrated extension was limited by 15 degrees or more, a 
rating in excess of 10 percent is not warranted for loss of 
extension pursuant to Diagnostic Code 5261, for either knee.  As 
such, an evaluation in excess of 10 percent under Diagnostic Code 
5261 is not warranted at this time for either knee.

As there were no objective findings of instability, the Board 
finds that a rating in excess of 10 percent under Diagnostic Code 
5257 is not warranted.

The Board has also considered the applicability of additional 
diagnostic codes potentially applicable to the Veteran's service-
connected knee disabilities.  However, no higher or separate 
evaluation is warranted under any of these diagnostic codes.  In 
this regard, the Board observes that Diagnostic Codes 5258 and 
5259 do not apply to the Veteran's current disability because 
there is no evidence of semilunar dislocated cartilage or removal 
of the semilunar cartilage.  In addition, as the evidence of 
record fails to demonstrate ankylosis or impairment of the tibia 
or fibula, the Veteran is not entitled to a separate or higher 
rating under Diagnostic Codes 5256 or 5262.  38 C.F.R. § 4.71a.  

The Board has considered whether factors including functional 
impairment and pain as addressed under 38 C.F.R. §§ 4.10, 4.40 
and 4.45 would warrant a higher rating.  See Spurgeon v. Brown, 
10 Vet. App. 194 (1997); and DeLuca.  While evidence shows that 
the Veteran has some limitation of motion, bilaterally, there is 
a lack of objective medical evidence showing that the Veteran 
suffers any additional measurable functional loss and/or 
limitation of motion during flare-ups or with use above and 
beyond the limitation already considered.  In fact, the most 
recent VA examination of record noted that there was no 
additional limitation of motion in either knee following 
repetitive testing.

A review of the record reveals that the RO declined to refer the 
evaluation of the Veteran's disability to the VA Undersecretary 
for Benefits or the Director, VA Compensation and Pension Service 
for the assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2010).  That regulation provides that to accord 
justice in an exceptional case where the schedular standards are 
found to be inadequate, the field station is authorized to refer 
the case to the Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average earning 
capacity impairment.  

There is a three-step analysis for determining whether an 
extraschedular evaluation is appropriate. Thun v. Peake, 22 Vet. 
App. 111 (2008).  First, there must be a comparison between the 
level of severity and symptomatology of the Veteran's service-
connected disability and the established criteria found in the 
rating schedule to determine whether the Veteran's disability 
picture is adequately contemplated by the rating schedule. Id.  
If the rating criteria reasonably describe the claimant's 
disability level and symptomatology, then the claimant's 
disability picture is contemplated by the rating schedule, the 
assigned schedular evaluation is, therefore, adequate, and no 
referral is required.

It is not necessary, in this case, to go any further than the 
first step of the Thun analysis for the issue of entitlement to a 
higher evaluation.  In this instance, the rating criteria are not 
inadequate.  A higher rating is available for each disability 
under the Diagnostic Code, however, the Veteran simply does not 
meet those criteria.  Therefore, the Board finds no basis for 
further action on this question with regard to this issue.  

In reaching the above conclusions, the Board has also not 
overlooked the Veteran's statements in support of his claim.  In 
this regard, the Veteran is credible to report on factual matters 
of which he has first-hand knowledge, e.g., experiencing pain.  
See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, while the Board may consider the Veteran's subjective 
statements regarding the severity of the disability in question, 
the Board notes that with respect to the Rating Schedule, the 
criteria set forth therein generally require medical expertise 
which the Veteran has not been shown to have and these types of 
findings are not readily observable by a layperson.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Furthermore, the 
Board finds the objective medical findings and opinions provided 
by the experts at the Veteran's VA examinations should be 
accorded the greater probative weight.  See Guerrieri v. Brown, 4 
Vet. App. 467, 473 (1993) ("the probative value of medical 
opinion evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and skill 
in analyzing the data, and the medical conclusion the physician 
reaches....  As is true with any piece of evidence, the 
credibility and weight to be attached to these opinions [are] 
within the province of the [Board as] adjudicators. . .").

With regard to the Veteran's claims for an increased evaluations 
for arthritis, right knee, and reactive synovitis with 
chondromalacia, left knee, the evidence in this case is not so 
evenly balanced so as to allow application of the benefit-of-the-
doubt rule as required by law and VA regulations. 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.  Here, the preponderance is against 
the Veteran's claims, and therefore entitlement to an evaluation 
in excess of 10 percent for arthritis, right knee, and 10 percent 
for reactive synovitis with chondromalacia, left knee, must be 
denied.




ORDER

Entitlement to a rating in excess of 10 percent for arthritis, 
right knee, is denied.

Entitlement to a rating in excess of 10 percent for reactive 
synovitis with chondromalacia, left knee, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


